EXHIBIT 10.1
    








BUYING AGENCY AGREEMENT
Dated July 11, 2016
between
LANDS’ END, INC.
and
INTERNATIONAL SOURCING & LOGISTICS LIMITED





































--------------------------------------------------------------------------------






BUYING AGENCY AGREEMENT
Date: July 11, 2016
This Buying Agency Agreement (“Agreement”) is entered between LANDS’ END, INC.,
a Delaware corporation (“LE”) and INTERNATIONAL SOURCING & LOGISTICS LIMITED, a
Hong Kong corporation (“Agent). Agent and LE each are sometimes referred to as a
“Party” and together sometimes are referred to as the “Parties.”
1.DEFINITIONS. Certain terms are defined where they are first used below; while
others are defined in Appendix #1 (Glossary).


2.TERM.


(a)Initial Term. The initial term of this Agreement (the “Initial Term”) will
begin on July 11, 2016 (the “Effective Date”) and will end, unless terminated
earlier or extended in accordance with Section 3, on March 31, 2017 (the
“Expiration Date”).


(b)Renewal Rights.


i.Renewal Length. If LE achieves the Renewal Criteria set forth below, and LE
gives written notice of its intention to extend the Agreement to Agent at least
90 days prior to the then current Expiration Date, the Expiration Date of this
Agreement will extend for a one-year renewal period. LE may extend the
Expiration Date for a maximum of three renewal periods (the “First Renewal
Period” ending March 31, 2018; the “Second Renewal Period” ending March 31,
2019; and the “Third Renewal Period” ending March 31, 2020) as provided for
above. The Initial Term, as extended or renewed as provided for in this
Agreement, is referred to as the “Term.”


ii.Renewal Criteria. In order to extend the Expiration Date, LE must
(collectively, the “Renewal Criteria”):


A.
Have earned and paid, for the year or pro-rated year prior to the deadline for
providing the notice of intention to renew, the total Minimum Commission for
that year or pro-rated year; and

B.
Not be in breach of this Agreement.



3.TERMINATION.


(a)Termination for Cause. Either LE or Agent may terminate this Agreement in the
event of a material breach of this Agreement by the other party. If the breach
is curable by the breaching party and the breaching party fails to cure the
breach within 30 days following its receipt of written notice of the breach from
the non-breaching party, then Termination is effective 30 days following the
receipt of the notice of breach. If the breach is not curable by the breaching
party, then Termination is effective upon the non-breaching party’s delivery of
notice to the breaching party.


(b)Obligations upon Expiration or Termination. Upon expiration or termination of
this Agreement for any reason all amounts owed to Agent by LE will become due
and payable per the terms of this Agreement.


4.APPOINTMENT.


(a)Appointment and Acceptance. LE hereby appoints Agent to be its non-exclusive
buying agent for the purchase of the Merchandise throughout the Territory, upon
the terms and conditions contained in this Agreement, and Agent hereby accepts
such appointment.


1

--------------------------------------------------------------------------------





(b)Agent Limitations. During the course of its performance under this Agreement,
Agent shall not represent itself as the legal representative of LE, or its
Affiliates, for any purpose whatsoever. Agent acknowledges and understands that
LE reserves the right to employ other agents to purchase Merchandise on its
behalf and that LE may purchase the same or similar Merchandise directly from
any Seller without utilizing Agent’s services. Agent further acknowledges and
understands that: (i) Subject to its obligation to pay the Minimum Commission,
LE is not obligated to purchase any quantity of Merchandise from any Seller
identified by Agent and (ii) LE has the right to reject any Seller and restrict
Agent’s dealing with those Sellers deemed acceptable to LE to the extent it
involves procurement of Merchandise for LE under this Agreement.


(c)Scope of Appointment. Nothing in this Agreement prevents Agent from acting as
a buying agent or performing the Services or similar services for any
third-party, including Agent Affiliates. In accepting the appointment, Agent
expressly disclaims any fiduciary obligations it has as an agent for LE and its
only duty to LE is to perform the Services consistent with the standard of care
outlined in Section 6(b).


5.BUYING AGENT SERVICES.


(a)Service Description. Agent shall perform the services detailed on Appendix #2
(Services) on behalf and at the direction of LE to the extent not prohibited by
Applicable Law (the “Services”). Except as expressly stated on Appendix #2
(Services), in the event of any conflict or inconsistency between this Agreement
and Appendix #2, this Agreement will control. Unless otherwise agreed in writing
by the Parties, the Services to be provided by Agent under this Agreement are
limited to those expressly stated herein.


(b)Modification of Services. This Agreement, and the Services, Commission and
Expenses hereunder, may only be modified by a written amendment which must be
signed by both parties to be effective. LE acknowledges that modifications to
this Agreement will require certain internal approvals by Agent and therefore
absent a signed written amendment LE will not rely (and any such reliance would
be unreasonable) upon any proposed amendment or course of dealing by the
parties. If a Party identifies a service that was previously provided by Agent
that is not described in this Agreement but such Party believes that services
should be included in this Agreement, it will notify the other party’s Contact
Person and the Parties will work together to Good Faith to determine whether
they wish to have such service added to this Agreement; any such addition will
require a written amendment signed by both Parties to be effective. The Parties
will include in such an amendment, if they agree to execute one, a description
of the service, any modification to the Commissions, and allocation of Expenses
for such Service.


(c)Limitation on Services. Without LE’s express written consent, Agent shall at
no time:


i.place an order for Merchandise to be produced by a Seller (all orders shall be
placed directly by LE and any alteration from this requirement will require a
written amendment to this Agreement, which must be signed by both parties to be
effective);


ii.take or claim legal or equitable title to any Merchandise purchased by LE;


iii.furnish to any Seller dies, molds, patterns, materials, artwork, engineering
work, financial assistance, or any other assistance required for the production
of Merchandise ordered by LE without the advance written approval of LE; or


iv.act in any other capacity for LE other than as a buying agent under the terms
of this Agreement.


(d)Disclosure of Contracting Entity. In performance of its duties under this
Agreement,


2

--------------------------------------------------------------------------------





Agent shall act at all times at the direction of LE and shall identify LE to all
parties with whom Agent deals. Agent shall also identify in writing to LE all
parties to any transactions involving LE and their respective roles, including
sub-agents of Agent, trading companies or representatives of trading companies,
and Sellers (including their selling agents).


(e)Related Party Transactions. In any transaction where Agent and the Seller are
related parties (as that term is defined in U.S. customs law), Agent shall
provide documentation sufficient to establish that Agent is working as a buying
agent on behalf of LE, and not as a selling agent on behalf of the Seller. For
example, the documentation should demonstrate that (i) the terms of the
transaction are similar to transactions involving unrelated Sellers, (ii) Agent
is not taking title to the goods, (iii) Agent is performing the same services on
behalf of LE for a transaction between LE and the related Seller as Agent would
perform on behalf of LE for a transaction between LE and an unrelated Seller,
(iv) the values charged are arm’s length and comparable to transactions
involving unrelated Sellers, and (v) no portion of the price LE pays the related
Seller inures to the benefit of Agent other than the Buying Commission
attributable to the transaction.


(f)Staffing. Agent will assign sufficient numbers (in terms of head count and
skill types) of personnel who will be performing Services for LE’s account
(collectively, “LE Services Personnel”). Except as may be approved by LE, each
of the Key Personnel will be dedicated to the LE account. Each of the LE
Services Personnel will possess suitable competence, ability, education,
training and other qualifications for the roles that Agent assigns to them in
providing the Services. Upon request by LE, Agent shall identify by name all LE
Services Personnel. Agent will use Good Faith efforts to minimize the turnover
rate of LE Services Personnel, and if requested by LE, Agent will report to LE
such turnover rate each month.


(g)Key Personnel. Agent shall fill the following positions (“Key Personnel”)
with LE Services Personnel approved by LE in accordance with this Section 5(g):
Color Manager, Senior Manager, Director, Senior Director, and Managing Director
or, in each case, a person performing similar functions. Agent will not at any
time during the term of this Agreement designate other Key Personnel without
LE’s prior written consent. Agent will provide LE with the resumes of
prospective and deployed Key Personnel when requested by LE to enable LE to
verify that each individual possesses the requisite skill levels appropriate to
his or her proposed assignment. LE will have the right, but not the obligation,
to interview, as LE deems necessary, and participate in the selection of, all
prospective and deployed Key Personnel prior to being assigned to the LE
account. Except in the event of termination, voluntary resignation, promotion,
death, or disability, Agent will not reassign, transfer or remove any Key
Personnel from involvement in the Services without obtaining the prior written
approval of LE. If any of the Key Personnel becomes unable to perform the
functions or responsibilities assigned to him or her, or is no longer employed
by Agent or an affiliate, Agent will identify, within two (2) months, and obtain
LE’s approval of a qualified replacement for such Key Personnel. If Agent
desires to reassign, transfer or remove (for any reason) any Key Personnel from
involvement of the Services, Agent will: (i) give LE as much advance notice as
practicable, but in no event less than thirty (30) days’ notice, of such
proposed reassignment, transfer or removal; and (ii) promptly identify and
obtain LE’s approval of suitable replacement Key Personnel in a timely manner to
allow adequate time (except in cases of removal due to termination, resignation
without notice, death, or emergency disability leave) for appropriate training
for such replacement and for an appropriate overlap period between the
reassigned Key Personnel and his or her replacement. Replacements for Key
Personnel will also be deemed “Key Personnel.”


(h)Non-Hire. During the term of the Agreement, LE will not, without the approval
of Agent, solicit or hire Agent's employees; provided that such restriction: (i)
will only apply to Agent's employees who have worked on LE's account within the
previous two months, and (ii) will not apply to Agent's employees who have left
Agent's employment before being offered a position by LE.   This provision,
however, will not apply if Agent ceases to substantially perform its obligations
under this Agreement, without regard to any cure period stated in Section 3(a). 
In any event, any employee of Agent shall be


3

--------------------------------------------------------------------------------





excused from the terms of any non-compete agreement if the employee accepts
employment at LE.


6.
QUANTITY AND NATURE OF SERVICE.



(a)Quantity and Nature of Service. Except as otherwise provided in Section 5 or
this Section 6(a), there will be no material increase in the scope or level of,
or use by, LE of Services during the Term (including changes requiring the
hiring or training of additional employees by Agent) without the mutual written
agreement of the parties and adjustments, if any, to the charges for such
Services; provided, however, Agent may make changes from time to time in the
manner of performing Services, subject to the other terms of this Agreement. The
preceding sentence does not limit LE’s ability to adjust order volume, subject
to its obligation for the Minimum Commission. LE will not resell any Services,
provide the Services to any joint-venture or non-wholly owned subsidiary, or
otherwise use the Services in any way other than in connection with the conduct
of LE’s internal business.


(b)Standard of Care. Except as otherwise set forth in this Agreement, Agent does
not assume any responsibility under this Agreement other than to render the
Services in Good Faith, without willful misconduct or gross negligence, and will
comply with all Applicable Laws in the performance of the Services. AGENT MAKES
NO OTHER GUARANTEE, REPRESENTATION, OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR
IMPLIED) REGARDING ANY OF THE SERVICES PROVIDED HEREUNDER, AND EXPRESSLY
DISCLAIMS ALL OTHER GUARANTEES, REPRESENTATIONS, AND WARRANTIES OF ANY NATURE
WHATSOEVER, WHETHER STATUTORY, ORAL, WRITTEN, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND ANY
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE. AGENT WILL ONLY BE
OBLIGATED TO PROVIDE SERVICES IN A MANNER CONSISTENT WITH PRACTICES IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE.


(c)Responsibility For Errors; Delays. Agent’s sole responsibility to LE for
errors or omissions in Services caused by will be to furnish correct
information, payment or adjustment in the Services, and if such errors or
omissions are solely or primarily caused by Agent, Agent will promptly furnish
such corrections at no additional cost or expense to LE if LE promptly advises
Agent of such error or omission.


(d)Good Faith Cooperation; Alternatives. Agent and LE will use Good Faith
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services. If Agent reasonably believes it is unable to
provide any Service because of a failure to obtain third-party contractor
consents or because of impracticability, Agent will notify LE promptly after
Agent becomes aware of such fact and the Parties will cooperate to determine the
best alternative approach.


(e)Use of Third Parties. Agent may use any Affiliate or any unaffiliated
third-party contractor to provide the Services; provided, however, that Agent
shall at all times remain responsible for the third parties’ performance under
this Agreement. Agent will use reasonable efforts to provide advance written
notice to LE of unaffiliated third-party contractor that Agent will be using to
perform factory visits or product testing of the Merchandise.


(f)Assets of LE. During the Term, (i) Agent and its Affiliates and third-party
contractors may use, at no charge, all of the software and other assets,
tangible and intangible, of LE (together, the “Assets”) to the extent necessary
to perform the Services, and (ii) LE will consult with Agent prior to upgrading
or replacing any of the Assets that are necessary for Agent to provide the
Services. The Parties will discuss whether Agent wishes to continue to provide
the Services after such upgrade or replacement and the cost (to be borne by LE)
for Agent to do so. Any agreement by the parties to such upgrade or replacement
must be documented via an Amendment hereto, prior to it moving forward. Agent
will continue to support at its own cost the Agent information systems necessary
to access the Assets. If LE makes a change to the Assets that


4

--------------------------------------------------------------------------------





prevent Agent from being able to access the Assets from Agent existing
information systems, then Agent may suspend the Services.


(g)Ownership of Data and Other Assets. Neither party will acquire any right,
title or interest in any Asset that is owned or licensed by the other and used
to provide the Services. All data provided by or on behalf of a party to the
other party for the purpose of providing the Services will remain the property
of the providing party. To the extent the provision of any Service involves
intellectual property, including software or patented or copyrighted material,
or material constituting trade secrets, neither party will copy, modify, reverse
engineer, decompile or in any way alter any of such material, or otherwise use
such material in a manner inconsistent with the terms and provisions of this
Agreement, without the express written consent of the other party. All
specifications, tapes, software, programs, services, manuals, materials, and
documentation developed or provided by Agent and utilized in performing this
Agreement, will be and remain the property of LE; however, they may not be sold,
transferred, disseminated, or conveyed by LE to any other entity or used other
than in performance of this Agreement without the express written permission of
Agent.


(h)LE Standards. Prior to the Effective Date, Agent and LE have collaborated on
and jointly contributed to certain information, data, processes, procedures,
standards and protocols, including but not limited to those standard operating
procedures, testing protocols and all other Seller requirements available on
LE’s Global Sourcing vendor website or as otherwise routinely provided by LE to
its vendors (collectively, the “LE Standards”). LE shall own such LE Standards
(and any modifications thereto made by the Parties), without an obligation to
account to Agent.


(i)Contact Person. Each party will appoint a contact person (each, a “Contact
Person”) to facilitate communications and performance under this Agreement. The
initial Contact Person of each Party is set forth on Appendix #3 (Contact
Persons). Each Party will have the right at any time and from time to time to
replace its Contact Person by written notice to the other Party.


7.OPERATIONAL OBLIGATIONS.


(a)Budget Development. LE shall consult with Agent to jointly develop an annual
budget for the Services, including allocation of Agent personnel and
identification of “Key Personnel” as defined in Section 5(g), above, which
allocation of personnel shall include the identification of Key Personnel,
travel expectations, and FOB forecast consistent with practices in effect
immediately prior to the Effective Date. To achieve this budget, LE shall supply
Agent with such forecasting, and Agent shall develop a proposed budget for LE’s
review within fifteen days of submission of the forecast. LE and Agent shall
meet quarterly to review (i) LE’s reporting information and (ii) Agent’s monthly
actual shipment report submitted to LE, and shall adjust the budget as necessary
for the following quarter(s). As part of this process, the Parties will align on
the allocation of Agent personnel primarily designated to perform the Services;
and after receiving the written consent of LE, Agent may use any excess capacity
of such designated personnel to perform the Services for non-LE projects,
provided, however, that in no event shall the designated personnel be used for
projects for any Business Competitor of LE.


(b)Merchandise Responsibility. LE will be the importer of record for all
Merchandise purchased under this Agreement. LE is responsible for duties,
insurance, shipping and carriage costs, and all other charges related to the
purchase of the Merchandise. LE will be solely responsible for (a) issuing all
POs to Sellers, (b) all Merchandise acquired by LE, and (c) working with the
Vendors to resolve any problems related to such Merchandise except for problems
caused by Agent’s failure to properly perform the Services; provided, however
that Agent’s responsibility for problems related to Merchandise acquired by LE
for problems caused by Agent’s failure to properly perform the Services is
limited to two times the amount of the Buying Commission earned by Agent on such
Merchandise, For example, if LE places a purchase order for $30,000 of
Merchandise that is defective and LE placed that order in reliance on an
improperly performed Service, Agent would be responsible to cover $1,200 in
expenses related to that


5

--------------------------------------------------------------------------------





Merchandise.


8.COMMISSIONS.


(a)Commission. For the rendering of Services under this Agreement, LE shall pay
Agent the greater of the (i) Buying Commission or (ii) the Minimum Commission
set forth in Section 8(c). LE shall calculate the payments due under this
Section on a monthly basis (the “Payment Period”) and shall pay the Commission
as stated in Section 9(c).


i.
All Commissions paid by LE are a non-dutiable buying agency commission under the
customs laws of the United States of America. Agent represents and warrants that
Agent is familiar with the criteria considered by the U.S. Customs Service in
determining whether commission compensation is subject to U.S. Customs duties.
Agent will endeavor to not intentionally function in any manner which will
result in Agent being characterized as a selling agent or independent contractor
for LE (as contrasted to a buying agent) and to that end:



•
Agent will not sell merchandise for Agent’s own account to LE or to any
manufacturers or suppliers from whom Agent will purchase Products for LE;



•
Neither Agent nor any of Agent’s owners or employees shall have any financial or
ownership interest in, or control of, any manufacturer or supplier from whom
Agent will purchase Products for LE without first disclosing the nature of said
interest to LE in writing and obtaining LE’s written approval;



•
No manufacturer or supplier providing products to be used in the manufacture of
Products purchased for LE will have any controlling ownership interest in Agent;



•
Agent will not sell, for Agent’s own account, any raw materials to any
manufacturer or supplier of Products purchased for LE, nor will Agent guarantee
the cost of any raw materials which may be used in such manufacturing; and



•
Except as directed to by LE, Agent will not provide any dies, molds, patterns,
artwork, printing plates, financial assistance, nor will Agent otherwise assist
in the manufacture of Products purchased for LE, so that the cost of such items
may be properly disclosed on the commercial invoices covering the Products and
declared to the U.S. Customs Service as an assist.



ii.
Should LE be required to Return Goods to any Vendor or Destroy goods for
failures to meet quality, compliance, or safety standards, or for substantial
failure to meet stated requirements for the goods, LE shall be permitted to
assess a credit to the Commission related to those goods, and shall advise Agent
in writing of its intention to do so and the amount of the credit.



(b)Calculation of the Buying Commission. The “Buying Commission” is calculated
by multiplying the F.O.B. invoice price of all Merchandise ordered by LE with
the assistance of Agent (regardless of the system used to order Merchandise),
net of (i) export duties, levies, taxes, insurance, shipping and similar
charges, and (ii) the price of Merchandise rejected or returned to a Seller as
non-compliant or non-certified, by a commission rate of 2.3% from the Effective
Date through July 31, 2016 and thereafter by a commission rate of 3.5%. The
Buying Commission will be calculated at time of receipt of the Merchandise
consistent with practices in effect immediately prior to the Effective Date
(i.e., for


6

--------------------------------------------------------------------------------





Merchandise for the LE Shops at Sears, as of receipt at the F.O.B. point
(foreign port) and for all other Merchandise, at LE’s U.S. distribution
facility). For avoidance of doubt, Landed Duty Paid and domestic purchases shall
not be included in any calculation of Buying Commission.


(c)Minimum Commission. The annual minimum commission (the “Minimum Commission”)
for each Contract Year is set forth below. Termination by Agent under Section 3
will not relieve LE of its obligation to pay the Minimum Commission for the then
current Term.
Contract Year
Annual Minimum Commission
2016*
$7,500,000
2017
$7,500,000
2018**
To be negotiated.
2019**
To be negotiated.
 
 



*The annual Minimum Commission for the First Contract Year (i) takes into
account the two different commission rates defined under Section 8(b); and (ii)
shall be reduced by the amount of commissions earned by Sears Holdings Global
Sourcing Ltd. (“SHGS”) subsequent to January 31, 2016 pursuant to the Buying
Agency Agreement between SHGS and LE dated as of April 4, 2014, as amended.
**Minimum Commission applies to this Contract Year only if this Agreement is
extended under Section 2(b) if based on the services outlined in this contract.
9.PAYMENT AND REPORTING.


(a)Invoice Reporting.


i.Payment Period Invoices. Agent shall provide to LE, on a monthly basis, an
invoice for the Commission earned or due for the Payment Period (the “Commission
Invoice”), including any Expenses (as defined in Section 9.(b), below, and
Exhibit #4 hereto) incurred in the performance of the Services for the Payment
Period. For each Payment Period, the Commission Invoice will detail the Buying
Commission earned for that Payment Period.


ii. For the invoice period ending March 31 of each year, Agent shall compare the
amount of Buying Commission earned by Agent for the Contract Year (or pro-rated
portion) to the Minimum Commission due for that Contract Year as shown in the
chart in Section 8(c). If the Minimum Commission for that Contract Year is
greater than the Buying Commission earned in that Contract Year, Agent shall
invoice LE for the difference between the Buying Commission earned and the
amount of the Minimum Commission attributable to that Contract Year. Buying
Commission earned in any Contract Year may only be credited against that
Contract Year’s Minimum Commission and may not be used as a credit against any
other Contract Year’s annual Minimum Commission.


(b)Expenses. In addition to the Commission, LE will reimburse Agent for all
other reasonable out-of-pocket expenses actually incurred in its performance of
the Services in accordance with Appendix #4 (“Expenses”). To the extent
reasonably practicable, Agent will provide LE with notice of such Expenses prior
to incurring them. If directed by Agent, LE will pay directly any or all
third-party contractors providing Services to or for the benefit of LE.


(c)Payment of Commission Invoices.


i.Ancillary Agreement Payment Reconciliation. LE will pay Agent the Commissions,
Expenses, and Transaction Taxes in accordance with Sections 8, 9(b), and 9(f)
and with the


7

--------------------------------------------------------------------------------





payment terms set forth in Section 14.19 of the Separation Agreement. Unless
otherwise mutually agreed in writing, all amounts payable under this Agreement
will be reconciled monthly and the Parties will after netting amounts due under
the other Ancillary Agreements; make payments (to the Party who is owed the net
amount) by electronic transfer of immediately available funds to a bank account
designated by such Party from time to time. All amounts remaining unpaid for
more than 15 days after their respective due date(s) will accrue interest as set
forth in Section 14.19 (Payment Terms) of the Separation Agreement, until paid
in full.


ii.Compensation for Services. Unless otherwise agreed to in writing by LE, the
Commission payable under Section 8 represents Agent’s entire compensation for
the Services performed on LE’s behalf.


(d)Payment of Merchandise Invoices. LE is responsible for arranging payments to
Seller for all Merchandise pursuant to the terms of LE’s Merchandise purchase
agreements with those Sellers. All Merchandise credit facilities or payment
terms to Sellers are the sole responsibility of LE.


(e)Rights of Recoupment and Setoff. Agent has the right to invoice LE for any
liability or obligation that LE may owe to Agent or its Affiliates. LE shall pay
the amounts of such invoice as specified in Section 9(c). If LE does not pay
such invoices, Agent may reduce, withhold or setoff against any payment due LE
from Agent or its Affiliates. Agent’s rights to recoupment and set-off shall be
senior to any claim asserted by any other party against the payment.


(f)Taxes. Commissions do not include applicable taxes. LE will be responsible
for the payment of all taxes, duties, and tariffs payable on the provision of
the Services including sales, use, excise, value-added, business, service, goods
and services, consumption, and other similar taxes or duties, including taxes
incurred on transactions between and among Agent, its Affiliates, and
third-party contractors, along with any related interest and penalties
(“Transaction Taxes”). LE will reimburse Agent for any deficiency relating to
Transaction Taxes that are LE’s responsibility under this Agreement.
Notwithstanding anything in this Section to the contrary, each party will be
responsible for its own income and franchise taxes, employment taxes,
withholding, and property taxes. The Parties will cooperate in Good Faith to
minimize Transaction Taxes to the extent legally permissible. Each party will
provide to the other party any resale exemption, multiple points of use
certificates, treaty certification and other exemption information reasonably
requested by the other Party.


10.
SHIPPING AND HANDLING; RISK OF LOSS.



(a)Shipping Guidelines. Agent shall employ commercially reasonable efforts to
ensure that Merchandise is shipped to LE in accordance with the routing
guidelines attached to LE’s purchase orders and letters of credit (where
applicable), and by LE’s carrier of choice.


(b)Shipping Charges. LE will be responsible for all shipping and forwarding
charges in accordance with terms of sale negotiated with Seller. LE will
reimburse Agent for any authorized shipping or forwarding charges or fees Agent
incurs on LE’s behalf.


(c)Risk of Loss. Agent will not take title or assume the risk of loss to any
Merchandise ordered on behalf of LE, including any damaged or defective goods
and orders cancelled by LE. Title and risk of loss shall be borne by LE or
Seller pursuant to the parties’ terms of sale and the terms of LE’s Merchandise
purchase agreements with those Sellers.


11.SUB-AGENTS.




8

--------------------------------------------------------------------------------





LE acknowledges and agrees that Agent may engage sub-agents to perform some or
all Agent’s services hereunder, provided, however, that in no event shall the
relationship between the Agent and sub-agent result in either party becoming a
buyer or seller of Merchandise procured or to be procured under this Agreement
from the other. Agent shall advise LE in writing in advance of the appointment
of any sub-agents who may perform services under this Agreement, and LE shall
have three business days to accept or reject such sub-agent. If LE does not
provide notice of acceptance or rejection during such time, the sub-agent shall
be deemed accepted. Agent shall be solely responsible to ensure that its
sub-agents strictly adhere to the terms and conditions of this Agreement and to
pay all remuneration payable to its sub-agents.
12.DEFENSE AND INDEMNITY; LIMITATION OF LIABILITY.


(a)Indemnification by LE. LE will defend, indemnify, and hold harmless Agent and
its Affiliates and their respective Representatives from and against any and all
costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits related to or arising out of this
Agreement (together “LE Claims”), except to the extent that such LE Claims are
found by a final judgment or opinion of an arbitrator or a court of appropriate
jurisdiction to be caused by: (i) a breach of any provision of this Agreement by
Agent; or (ii) any negligent act or omission, or willful misconduct of Agent,
its Affiliates, or their respective Representatives in performance of this
Agreement.


(b)Indemnification by Agent. Agent will defend, indemnify, and hold harmless LE
and its Affiliates, and their respective Representatives, from and against any
and all costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits, that: (i) relate to bodily injury or
death of any person or damage to real and/or tangible personal property directly
caused by the negligence or willful misconduct of Agent or its Affiliates during
the performance of the Services, or (ii) relate to the intentional infringement
of any copyright or trade secret by an Asset owned by Agent or its Affiliates
and used by Agent in the performance of the Services (together, “Agent Claims”).
Notwithstanding the obligations set forth above in this Section, Agent will not
defend or indemnify LE, its Affiliates, or their respective Representatives to
the extent that such Agent Claims are found by a final judgment or opinion of an
arbitrator or a court of appropriate jurisdiction to be caused by: (x) a breach
of any provision of this Agreement by LE; (y) any negligent act or omission, or
willful misconduct of LE, its Affiliates, or their respective Representatives in
performance of this Agreement; or (z) with respect to infringement claims: (I)
LE’s use of the Services in combination with any product or information not
provided by Agent; (II) LE’s distribution, marketing or use for the benefit of
third parties of the Services; (III) LE’s use of the Services other than as
contemplated by this Agreement; or (IV) information, direction, specification or
materials provided by or on behalf of LE. LE Claims and Agent Claims are each
individually referred to as a “Claim.”


(c)Procedure. In the event of a Claim, the indemnified Party will give the
indemnifying Party prompt notice in writing of the Claim; but the failure to
provide such notice will not release the indemnifying Party from any of its
obligations under this Article except to the extent the indemnifying Party is
materially prejudiced by such failure. Upon receipt of such notice the
indemnifying Party will assume and will be entitled to control the defense of
the Claim at its expense and through counsel of its choice, and will give notice
of its intention to do so to the indemnified Party within 20 business days of
the receipt of such notice from the indemnified Party. The indemnifying Party
will not, without the prior written consent of the indemnified Party, (i) settle
or compromise any Claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to the indemnified Party of a written release from all liability in
respect of the Claim or (ii) settle or compromise any Claim in any manner that
may adversely affect the Indemnified Party other than as a result of money
damages or other monetary payments that are indemnified hereunder. The
indemnified Party will have the right at its own cost and expense to employ
separate counsel and participate in the defense of any Claim.


(d)Joint Claims. If a third-party claim, demand, litigation, or suit involves
allegations for


9

--------------------------------------------------------------------------------





which both Parties may invoke the obligation of the other Party to defend them
under this Agreement (“Mixed Claims”); then LE shall defend both Parties and
their Representatives from such Mixed Claims, at LE’s sole reasonable expense,
provided that Agent may elect to take on the defense of such Mixed Claims.


(e)Independent Obligation. The obligations of each Party to defend, indemnify
and hold harmless, the other Parties’ Indemnified Parties under this Section are
independent of each other and any other obligation of the Parties under this
Agreement.


(f)Limitation of Liability. EXCEPT FOR (I) EACH PARTY’S OBLIGATIONS WITH RESPECT
TO THE OWNERSHIP OF DATA AND OTHER ASSETS OF THE OTHER PARTY AS SET FORTH IN
SECTION 6(g), (II) EACH PARTY’S INDEMNITY AND DEFENSE OBLIGATIONS AS SET FORTH
IN SECTIONS 12(a), 12(b), AND 12(c), AND (III) A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS, IN NO EVENT WILL EITHER PARTY, NOR ITS AFFILIATES,
CONTRACTORS OR AGENTS BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, OR PUNITIVE DAMAGES, LOSSES OR EXPENSES (INCLUDING BUSINESS
INTERRUPTION, LOST BUSINESS, LOST PROFITS, LOST DATA, OR LOST SAVINGS, DAMAGES
TO SOFTWARE OR FIRMWARE, OR COST OF PROCURING OR TRANSITIONING TO SUBSTITUTE
SERVICES), REGARDLESS OF THE LEGAL THEORY UNDER WHICH SUCH LIABILITY IS
ASSERTED, AND REGARDLESS OF WHETHER A PARTY HAD BEEN ADVISED OF THE POSSIBILITY
OF SUCH LIABILITY. THE SOLE LIABILITY OF AGENT AND ITS AFFILIATES FOR ANY ERRORS
AND OMISSIONS IN THE SERVICES ARE LIMITED TO THE PAYMENT OF DIRECT DAMAGES, NOT
TO EXCEED (FOR ALL CLAIMS IN THE AGGREGATE) THE COMMISSIONS RECEIVED BY AGENT
UNDER THIS AGREEMENT DURING THE PRIOR SIX (6) MONTHS PRIOR TO THE DATE SUCH
CLAIM AROSE.


13.AUDIT


(a)Retention of Records. LE shall keep and preserve accurate records of all
transactions relating to this Agreement including records of inventory purchased
and delivered for the longer of: (i) the minimum period required by Applicable
Law, and (ii) the Term plus two years after the Termination of this Agreement.
Agent, with reasonable notice to LE, may conduct audits of the books and records
of LE to determine compliance with the accounting of Commissions provisions of
this Agreement (each, an “Audit”). Except as provided below, Audits will occur
no more than twice per calendar year and may be conducted by Agent through
itself or its authorized agents who agree to treat any information gained from
such Audits as confidential in accordance with Section 14 (Confidentiality.) or
terms substantially equivalent thereto.


(b)Number of Audits. In the event that an Audit or other information
demonstrates that LE has underpaid Commissions by more than 5% in two or more
Payment Periods, Agent has the right to conduct Audits on a quarterly basis
(unless such discrepancy was a result of incorrect information provided by Agent
or its Affiliates), until such time as LE has properly paid Commissions for
three consecutive Audits, after which time Agent will revert to auditing LE no
more than twice per calendar year.


(c)Allocation of Audit Costs. Agent shall pay for all Audits; provided that if
any Audit shows a 5% or greater discrepancy in the amount of the Commission paid
by LE for the applicable Payment Period(s), then LE shall pay for that Audit and
any subsequent Audits for a period of one year; unless such discrepancy was a
result of incorrect information provided by Agent or its Affiliates.


(d)Late Payment. In the event that an Audit or other information demonstrates
that LE has underpaid Commissions (unless such discrepancy was a result of
incorrect information provided by Agent or its Affiliates), LE shall remit to
Agent the amount of the underpayment, together with interest computed as set
forth in Section 14.19 of the Separation Agreement from the date payment of the
unpaid Commissions was originally due to the date of payment. Any late payment
under this Section 13(d) is due


10

--------------------------------------------------------------------------------





10 days after LE receives notice of the underpayment of Commissions.


14.CONFIDENTIALITY


(a)Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that (i)
one Party (the “Disclosing Party”), its Affiliates or its Personnel discloses to
the other Party (the “Receiving Party”), its Affiliates or its Personnel, (ii)
relates to or is disclosed in connection with this Agreement or a Party’s or a
Party’s Affiliate’s business, and (iii) is or reasonably should be understood by
the Receiving Party to be confidential or proprietary to the Disclosing Party
(whether or not such information is marked “Confidential” or “Proprietary”). The
Disclosing Party’s sales, pricing, costs, inventory, operations, employees,
current and potential customers, financial performance and forecasts, and
business plans, strategies, forecasts and analyses, as well as information as to
which the Securities and Exchange Commission has granted confidential treatment
pursuant to its Rule 406 of Regulation C (the “CTR Information”), are
Confidential Information.


(b)Treatment of Confidential Information. The Receiving Party will use
Confidential Information only in connection with this Agreement and, except as
expressly permitted by this Agreement and subject to the next sentence, will not
disclose any Confidential Information for three years from the date of receipt
of the Confidential Information. Neither Party will disclose the CTR Information
for a period of ten years from the date or receipt.


i.Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel with a need to
know the Confidential Information for purposes of performing the Receiving
Party’s responsibilities or exercising the Receiving Party’s rights under this
Agreement, (B) advise those Personnel of the obligation not to disclose the
Confidential Information or use the Confidential Information in a manner
prohibited by this Agreement, (C) copy the Confidential Information only as
necessary for those Personnel who need it for performing the Receiving Party’s
responsibilities under this Agreement, and ensure that confidentiality is
maintained in the copying process; and (D) protect the Confidential Information,
and require those Personnel to protect it, using the same degree of care as the
Receiving Party uses with its own Confidential Information, but no less than
reasonable care.


ii.Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information in violation of this Agreement by its Affiliates and any of its and
its Affiliates’ current or former Personnel.


iii.Destruction. Without limiting the foregoing, when any Confidential
Information is no longer needed for the purposes contemplated by this Agreement
the Receiving Party will, promptly after request of the Disclosing Party, either
return such Confidential Information in tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party that it has destroyed such Confidential Information (other than
electronic copies residing in automatic backup systems and copies retained to
the extent required by Applicable Law, regulation or a bona fide document
retention policy).


(c)Exceptions to Confidential Treatment. The obligations under this Section 14
do not apply to any Confidential Information that the Receiving Party can
demonstrate (i) was previously known to the Receiving Party without any
obligation owed to the Disclosing Party or its Affiliates to hold it in
confidence, (ii) is disclosed to third parties by the Disclosing Party or its
Affiliates without an obligation of confidentiality to the Disclosing Party or
its Affiliate, as applicable, (iii) is or becomes available to any member of the
public other than by unauthorized disclosure by the Receiving Party, its
Affiliates or its or their Personnel, (iv) was or is independently developed by
the Receiving Party or its Affiliates or Personnel without use of the
Confidential Information, (v) legal counsel’s advice is that the Confidential
Information


11

--------------------------------------------------------------------------------





is required to be disclosed by Applicable Law or the rules and regulations of
any applicable Governmental Authority and the Receiving Party has complied with
Section 14(d) (Protective Arrangement), or (vi) legal counsel’s advice is that
the Confidential Information is required to be disclosed in response to a valid
subpoena or order of a court or other governmental body of competent
jurisdiction or other valid legal process and the Receiving Party has complied
with Section 14(d) (Protective Arrangement).


(d)Protective Arrangement. If the Receiving Party determines that the exceptions
under Sections 14(c)(v) or (vi) apply, the Receiving Party shall give the
Disclosing Party, to the extent legally permitted and reasonably practicable,
prompt prior notice of such disclosure and an opportunity to contest such
disclosure and shall use commercially reasonable efforts to cooperate, at the
expense of the Receiving Party, in seeking any reasonable protective
arrangements requested by the Disclosing Party. In the event that such
appropriate protective order or other remedy is not obtained, the Receiving
Party may furnish, or cause to be furnished, only that portion of such
Confidential Information that the Receiving Party is advised by legal counsel is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Confidential Information.


(e)Ownership of Information. Except as otherwise provided in this Agreement, all
Confidential Information provided by or on behalf of a Party (or its Affiliates)
that is provided to the other Party or its Personnel shall remain the property
of the disclosing entity and nothing herein shall be construed as granting or
conferring rights of license or otherwise in any such Confidential Information


15.MISCELLANEOUS


(a)Third Party Agreements. The Parties anticipate that Agent will be relying
upon its and its Affiliates existing agreements with third parties to provide
certain of the Services described herein (“Third Party Agreements”) and that the
Parties have assumed that Agent’s and/or its Affiliates’ counterparty under each
such Third Party Agreement (the “Third Party Vendor”) will permit Agent and/or
its Affiliates to procure goods, services and/or license software, as applicable
under such Third Party Agreement, on behalf of LE, at no additional cost, as if
LE were an affiliate of Agent and/or its Affiliates under such Third Party
Agreement. If: (i) Agent’s or its Affiliates’ costs, fees, or expenses increase
under the terms of such Third Party Agreements, or (ii) the Third Party Vendor
demands or is entitled to additional costs, fees, or expenses now or in the
future, as a result of LE receiving benefits under such Agreement, then, in
addition to all other amounts due hereunder, LE shall be liable for its
proportionate share of all increased amounts under subsection (i) and all of the
increased amounts under subjection (ii), in each case as such amounts are
determined by Agent in Good Faith. Agent will notify LE once it learns of any
increased amounts due under the immediately foregoing sentence, and will work
with the Third Party Vendor to try to mitigate such cost increase. To the extent
any such Third Party Agreement includes early termination fees (or similar
charges, “Termination Fees”), LE will be solely responsible for any such
Termination Fees Agent or its Affiliates incur as a result of the Separation of
LE and/or LE ceasing to use the Services under this Agreement.


(b)Computer Access. If either Party, its Affiliates or its Personnel are given
access, whether on-site or through remote facilities, to any communications,
computer, or electronic data storage systems of the other Party, its Affiliates
or its Personnel (each an “Electronic Resource”), in connection with this
Agreement, then the Party on behalf of whom such access is given will ensure
that its Personnel’s use of such access shall be solely limited to performance
or exercise of, such Party’s duties and rights under this Agreement, and that
such Personnel will not attempt to access any Electronic Resource other than
those specifically required for the performance of such duties and/or exercise
of such rights. The Party given access will limit such access to those of its
and its Affiliates’ Personnel who need to have such access in connection with
this Agreement, will advise the other Party in writing of the name of each of
such Personnel who will be granted such access, and will strictly follow all
security rules and procedures for use of such Electronic Resources. All user
identification numbers and passwords disclosed to a Party’s Personnel and any
information obtained by such Party’s Personnel as a result of its access to, and
use of the other Party’s, its Affiliates’ or its Personnel’s Electronic
Resources will be deemed to be, and will be treated


12

--------------------------------------------------------------------------------





as, Confidential Information of the Party on behalf of whom such access is
granted. Each Party will reasonably cooperate with the other Party in the
investigation of any apparent unauthorized access by the other Party, its
Affiliates, or its Personnel to any Electronic Resources or unauthorized release
of Confidential Information. Each Party will promptly notify the other Party of
any actual or suspected unauthorized access or disclosure of any Electronic
Resource of the other Party, its Affiliates, or its Personnel.


(c)Amendment; No Waiver. The terms, covenants and conditions of this Agreement
may be amended, modified or waived only by a written instrument signed by both
Parties, or in the event of a waiver, by the Party waiving such compliance. Any
Party’s failure at any time to require performance of any provision will not
affect that Party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be or construed as a further or continuing waiver of
that or any other condition or of the breach of that or another provision, term
or covenant of this Agreement.


(d)Assignment. Neither Party may assign its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
may be withheld in the other Party’s absolute discretion. A Stockholding Change
will constitute an assignment of this Agreement by either Party for which
assignment the other Party’s prior written consent will be required. Such
assignment will relieve the assigning Party of its obligations and liabilities
hereunder incurred or accrued prior to the date of the assignment. This
Agreement will be binding on, and will inure to the benefit of, the permitted
successors and assigns of the Parties.


(e)Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (i) when delivered by hand, (ii) three
(3) Business Days after it is mailed, certified or registered mail, return
receipt requested, with postage prepaid, (iii) on the same Business Day when
sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service specifying same day or
next day delivery, as follows (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section):


If to Agent, to:        International Sourcing & Logistics Limited
51/F, Office Tower, Langham Place
8 Argyle Street
Mongkok, Kowloon, Hong Kong
Attn.: Head of International Sourcing, SHGS


With a Copy To:    Sears Holdings Corporation
3333 Beverly Road
Hoffman Estates, Illinois 60179
Attn.: General Counsel
Facsimile: (847) 286-2471
Email: Kristin.Coleman@searshc.com


If to LE, to:         Lands’ End, Inc.
5 Lands’ End Lane
Dodgeville, Wisconsin 53595
Attn.: VP, Global Sourcing
Facsimile: (608) 935-4913
Email: Mary.Keenan@landsend.com




13

--------------------------------------------------------------------------------





With a Copy To:    Lands’ End, Inc.
5 Lands’ End Lane
Dodgeville, Wisconsin 53595
Attn.: General Counsel
Facsimile: (608) 935-6550
Email: lawdepartment@landsend.com
(f)Publicity. All publicity regarding this Agreement shall be mutually agreed in
writing in advance by the Parties and the parties hereto shall consult with each
other prior to issuing, and shall, subject to the requirements of Section 14,
above, provide the other party the opportunity to review and comment upon any
proposed press releases and other public statements in connection with the
Services provided or any relationship entered into pursuant to this Agreement.


(g)Survival. Each term of this Agreement that would, by its nature, survive the
termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
the provisions of Sections 8 and 9.


(h)No Third Party Rights. Except for the indemnification rights under this
Agreement of any Agent or LE indemnitee in their respective capacities as such,
this Agreement is intended to be solely for the benefit of the Parties and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the Parties.


(i)Severability. If any provision of this Agreement is declared by any court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under Applicable Law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with Applicable Law, and all other provisions of this
Agreement will not be affected and will remain in full force and effect.


(j)Entire Agreement. This Agreement (including the Exhibits, Appendixes and
Schedules hereto) constitutes the entire agreement between the Parties hereto
and supersedes all prior agreements and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof.


(k)No Legal Service/Advice. Notwithstanding anything herein to the contrary,
Agent shall not provide any legal services or legal advice to LE, LE is not
entitled to rely on Agent for legal advice and counsel, nor shall Agent’s advice
be construed as legal advice.


(l)Equitable Relief. Each Party acknowledges that any breach by a Party of
Section 14 (Confidential Information) of this Agreement may cause the
non-breaching Party and its Affiliates irreparable harm for which the
non-breaching Party and its Affiliates have no adequate remedies at law.
Accordingly, in the event of any actual or threatened default in, or breach of
the foregoing provisions, each Party and its Affiliates are entitled to seek
equitable relief, including specific performance, and injunctive relief; in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. A Party seeking such equitable
relief is not obligated to comply with Section 15(r) (Dispute Resolution) and
may seek such relief regardless of any cure rights for such actual or threatened
breach. Each Party waives all claims for damages by reason of the wrongful
issuance of an injunction and acknowledges that its only remedy in that case is
the dissolution of that injunction. Any requirements for the securing or posting
of any bond with such remedy are waived.


(m)Force Majeure. Neither Party will be responsible to the other for any delay
in or failure of performance of its obligations under this Agreement, to the
extent such delay or failure is attributable to any act of God, act of
terrorism, fire, accident, war, embargo or other governmental act, or riot;
provided, however, that the Party affected thereby gives the other Party prompt
written notice of the occurrence of any event which is likely to cause (or has
caused) any delay or failure setting forth its best estimate of the length


14

--------------------------------------------------------------------------------





of any delay and any possibility that it will be unable to resume performance;
provided, further, that said affected Party will use its commercially reasonable
efforts to expeditiously overcome the effects of that event and resume
performance. During such time that the performance of obligations is suspended
or delayed, if Agent is not able to provide the Buying Agency Services as
described in Section 5 hereof, LE may suspend payment of the Commission in
proportion to the duration of the suspension or delay, and if the suspension or
delay extends more than five (5) business days the Minimum Commission may be
reduced in proportion to the suspension or delay.


(n)Fair Construction. This Agreement will be deemed to be the joint work product
of the Parties without regard to the identity of the draftsperson, and any rule
of construction that a document will be interpreted or construed against the
drafting Party will not be applicable.


(o)Independent Contractors. Nothing in this Agreement creates a relationship of,
partnership, or employer/employee between Agent and LE and it is the intent and
desire of the Parties that the relationship be and be construed as that of
independent contracting parties and not as, partners, joint venturers or a
relationship of employer/employee.


(p)Construction and Interpretation. In this Agreement (1) “include,” “includes,”
and “including” are inclusive and mean, respectively, “include without
limitation,” “includes without limitation,” and “including without limitation,”
(2) “or” is disjunctive but not necessarily exclusive, (3) “will” and “shall”
expresses an imperative, an obligation, and a requirement, (4) numbered
“Section” references refer to sections of this Agreement unless otherwise
specified, (5) section headings are for convenience only and will have no
interpretive value, (6) unless otherwise indicated all references to a number of
days mean calendar (and not business) days and all references to months or years
mean calendar months or years, (7) references to $ or Dollars mean U.S. Dollars,
and (8) hereof,” “herein” and “herewith” and words of similar import, unless
otherwise stated, shall be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(q)Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the SHC Board.


(r)Dispute Resolution. Except as provided for in Section 15(l) (Equitable
Relief), all Disputes related to this Agreement are subject to Article XI
(Dispute Resolution) of the Separation Agreement.


(s)Governing Law; Jurisdiction.


i.Governing Law. This Agreement (and all claims, controversies or causes of
action, whether in contract, tort or otherwise, that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution, termination,
performance or nonperformance of this Agreement (including any claim,
controversy or cause of action based upon, arising out of or relating to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement)) shall be governed by, and construed
and enforced in accordance with, the federal laws of the United States,
including the Lanham Act, and the internal laws of the State of Illinois,
without regard to any choice or conflict of law provision or rule (whether of
the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.
This Agreement will not be subject to any of the provisions of the United
Nations Convention on Contracts for the International Sale of Goods.


ii.Jurisdiction. Each of the Parties hereto irrevocably agrees that all
proceedings arising out of or relating to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns shall
be brought, heard and


15

--------------------------------------------------------------------------------





determined exclusively in any federal or state court sitting in Cook County,
Illinois. Consistent with the preceding sentence, each of the Parties hereto
hereby (a) submits to the exclusive jurisdiction of any federal or state court
sitting in Cook County, Illinois for the purpose of any proceeding arising out
of or relating to this Agreement or the rights and obligations arising hereunder
brought by any Party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense, counterclaim, or otherwise, in any such proceeding,
any claim that it or its property is not subject personally to the jurisdiction
of the above-named courts, that the proceeding is brought in an inconvenient
forum, that the venue of the proceeding is improper, or that this Agreement or
any of the other transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts. Each Party agrees that service of
process upon such party in any such action or Proceeding shall be effective if
notice is given in accordance with Section 15(e).


(t)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


(u)Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission (e.g., .pdf file) in counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.


































16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.
AGENT:


INTERNATIONAL SOURCING & LOGISTICS LIMITED


 


By: /s/ Laurent Madelaine
Name: Laurent Madelaine
Its: Head of International Sourcing
LE:


LANDS’ END, INC.








By: /s/ Mary E. Keenan
Name: Mary E. Keenan
Its: Vice President























































































17

--------------------------------------------------------------------------------







Appendix #1


Glossary


“Affiliate” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to LE, its Subsidiaries, and (ii) with respect to
Agent, SHC and its Subsidiaries; provided, however, that except where the
context indicates otherwise, for purposes of this Agreement and for no other
purpose, from and after the Effective Time (1) no SHC Entity shall be deemed to
be an Affiliate of any LE Entity and (2) no LE Entity shall be deemed to be an
Affiliate of any SHC Entity.
“Ancillary Agreements” has the meaning ascribed to it in the Separation
Agreement.
“Applicable Law” means all applicable common law, laws, ordinances, regulations,
rules, and court and administrative orders and decrees of all national,
regional, state, local and other governmental units that have jurisdiction in
the given circumstances.
“Business Competitor” of LE shall be any of the companies or organizations
provided by LE on a list to Agent, which list shall be updated from time to time
by LE.“Business Day” means any day that is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Applicable Law to be closed in
New York, New York.
“Commission” means both the Buying Commission and the Minimum Commission.
“Competitor Affiliates” has the meaning ascribed to it in the Separation
Agreement.
“Competitor” has the meaning ascribed to it in the Separation Agreement.
“Contract Year” means each April 1st through March 31st during the Term, except
that the first contract year (the “First Contract Year”) begins with the
Effective Date and continues through March 31, 2017.
“Good Faith” means honesty in fact and the observance of reasonable commercial
standards of fair dealing in accordance with Applicable Law.
“LE Entities” means LE; Lands’ End Direct Merchants, Inc., a Delaware
corporation; Lands’ End International, Inc., a Delaware corporation; Lands’ End
Publishing, LLC, a Delaware limited liability company; Lands’ End Japan KK, a
Japanese corporation; Lands’ End Japan Inc., a Delaware corporation; Lands’ End
Europe Limited, a company organized under the laws of England and Wales; Lands’
End GmbH, a corporation with limited liability organized under the laws of the
Federal Republic of Germany; Lands’ End Canada Outfitters ULC, a corporation
organized under the laws of British Columbia, Canada; LEGC, LLC, a Virginia
limited liability company; and all other Persons that are or hereafter become a
Subsidiary of LE.
“Merchandise” means the apparel, home goods, shoes, apparel accessories and
other products purchased by Agent on the instructions of LE for LE’s account.
“Personnel” means the officers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors (including
attorneys, accountants, technical consultants or investment bankers) and other
representatives, from time to time, of a Party and its Affiliates; provided that
the Personnel of the LE Entities shall not be deemed Personnel of the SHC
Entities and the Personnel of the SHC Entities shall not be deemed Personnel of
the LE Entities.
“Representatives” means Personnel, partners, shareholders, and members.


18

--------------------------------------------------------------------------------





“Sellers” means the third-party suppliers, vendors, and manufacturers (or their
respective selling agents) of the Merchandise.
“Separation Agreement” shall mean the Separation and Distribution Agreement by
and between Sears Holdings Corporation and Lands’ End, Inc., dated as of April
4, 2014.
“SHC Board” has the meaning ascribed to it in the Separation Agreement.
“SHC Entities” has the meaning ascribed to it in the Separation Agreement.
“SHC” means Sears Holdings Corporation.
“Stockholding Change” has the meaning ascribed to it in the Separation
Agreement.
“Subsidiaries” has the meaning ascribed to it in the Separation Agreement.
“Termination” means expiration (without renewal or extension) or termination of
this Agreement for any reason.
“Territory” means anywhere in the world.
[End of Appendix #1]


































































19

--------------------------------------------------------------------------------





Appendix #2
Services
Sourcing Services
•Provide market intelligence regarding potential suppliers, manufacturers,
research and evaluation of factory capability, and new vendor setup (including
vendor and factory documentation).Work directly with vendors on new product
development and manage vendor communications
•Provide current and timely information on commodity pricing, country specific
market intelligence, labor/wage rates by country and changes in political
situation.
•Manage costing quote submissions, assist LE with cost analysis, and conduct
vendor negotiations Assist LE with vendor selection, price, quality, packaging
and delivery negotiation
•Assist LE with sourcing new fabric and fabric development, approval of
production for fabric and colors
•Review fabric standard operating procedures periodically
•Identify potential issues and provide technical expertise to problems of
fabric, prints, technical design & fits, colors and product delivery
•Support LE on fitting/patterns and quality issues under Technical Design
•Pre-screen fit approvals, track fit sampling, and support proto sample fitting
•Assist LE with mill and vendor strategy in alignment with LE, including LE
•Standard Operating Procedures (SOP’s). Identify and qualify new mills. •Support
fabric development and bulk submits and fabric approvals.
•Assist LE with obtaining timely execution of Purchase Order Terms and
•Conditions and any other required documents.
•Provide follow up on production and purchase order status when required,
inclusive of work in progress (WIP) reporting, alerting LE of any potential
delays or non-compliance.
•Facilitate communication between LE and Sellers, when necessary, acting as
translator for LE in vendor meetings and with potential vendors.
•Educate staff, vendors and mills on LE SOP’s, quality, labor compliance and
purchasing requirements, as listed on LE Vendor Website.
•Responsible for Sample Management, including development, production, fit and
photo samples.
•Manage color approvals and support. Train and educate mills on color SOPs,
tools and expectations.
•Provide technical design support; assist in block creation and grading, along
with counter-sourcing support.
•Provide ideas for new grading and sizing; build fabric platform; provide
support to re-engineer and enhance fabric and trim library
•Validate, when requested, vendors are purchasing trims and packaging product
from designated suppliers.
•Facilitate the resolution of export document discrepancies as requested.
•Monitor bookings and on-time shipment
Marketing Services
•Act as a bridge to communicate with vendors, suppliers, and business partners
of LE developments and Brand strategy as dictated by LE.



20

--------------------------------------------------------------------------------





Quality Control Services
•Setup LE quality standard, certified auditor program, product safety, testing
protocols, standard operation procedures and on-going training and technical
support to vendors
•Evaluate new production facilities and conduct evaluation and approval, prior
to production.
•Conduct production facility evaluation and approval, regular quality review,
manage corrective actions to vendors to ensure LE quality standard are met
•Designate 3rd party testing partners and fee negotiation, and ensure lab test
results are in compliance, Agent Lab Testing added services and leverage of new
contract pricing. Third party designee subject to LE written approval.
•Assist in negotiation with any claims for damaged / non-conforming goods, or
rejected product.
•Use commercially reasonable efforts to ensure no transshipment and that the
services provided by Agent comply with all currently Applicable Laws and
currently applicable LE business codes
•Disclose any Labor Compliance violations, evidence of any transshipment or
other apparent violation of law or Seller’s contractual obligations as witnessed
during Quality Audits at factory or made known to Agent.
•Facilitate the de-identification requirements of any LE product rejected by LE.
•Ensure LE has access to vendor facilities, at any time.
•Conduct Final Shipment Audits at Vendors / Factories that have been decertified
from the Lands'  End Certified Auditor Program for poor product quality
performance or other reasons, until Certification can be re-established, or
vendor exited.
•Provide Final Audits for Vendor / Factories that may be unsuitable to
participate in the LE Certified Auditor Program
•Provide support for new factories starting up, with Final Audit coverage of
initial shipments until full Certified Auditor status is established
•Conduct preproduction and pilot run inspections of priority new styles
•Agent not required to Travel to a separate country or region than regions in
which Agent has personnel or to any location which Agent deems unsafe.
PO Contract Support Services
•Purchase order contract support not provided by Agent.
IT and Software
•Continue existing IT infrastructure support
Access to Facilities
•Provide occasional working and meeting facilities as needed and as available
LE Business Knowledge
•Familiarize itself and remain current with LE policies and requirements.
(reference LE vendor website and social compliance).
Claim resolution
•Assist in resolution of claims with vendor, mill and service provider
negotiations, as needed.
Returns
•Facilitate the collection of Lands’ End returns in the region, as currently
provided (centralized in Hong Kong).





















21

--------------------------------------------------------------------------------





Appendix #3


Contact Persons




AGENT:
Laurent Madelaine
LE:
Mary Keenan





















































































22

--------------------------------------------------------------------------------







Appendix #4


Included Expenses


The following travel and other expenses are included in the calculation of the
Commissions and will not be billed separately under Section 9(b):
•
Reasonable travel expenses for travel to and from inspection sites that are (i)
less than 50km from, and (ii) within the same country as the location of Agent
personnel conducting the inspection.



•
Reasonable travel expenses for travel to and from LE’s corporate office for
meetings, orientations or for enhancement of communication, up to four times a
calendar year.



The following expenses are examples of Expenses which will be billed separately
under Section 9(b):
•
All expenses incurred for Vendor Summit functions specifically requested by LE
to be organized in Hong Kong or in other countries.



•
Requests for travel that are outside the scope of the mutually agreed upon
annual budget (+ or minus 15%) (based upon past practices) and travel for duties
beyond those set forth in this Agreement.



•
Investments in fixed assets, software licenses, or other equipment required by
LE (beyond what Agent currently provides for its associates that support LE).



Lands’ End’s Expense Reimbursement Guidelines
for Third Party Service Providers


PURPOSE
This establishes Lands' End’s minimum requirements and guidelines for
reimbursement of third party out-of-pocket expenses. This applies to
consultants, contractors and other service providers who submit expenses to
Lands’ End. Future reference to these individuals is made collectively as
“service providers.”


GENERAL REQUIREMENTS
A. Contract. A contract for services specified in this policy must be on file
and signed by the service provider and the authorized Lands’ End, Inc. (“Lands’
End”) representative.
B. Responsibility for Billing. All service provider employees are expected to be
reasonable and responsible in all billing practices. The service provider must
ensure that invoices submitted to Lands’ End contain only those hours and
expenses that are reasonably necessary to obtain the best results for Lands’
End. The service provider’s billing person who is actually in charge of a matter
must review each statement to ensure the accuracy of hours and expenses prior to
submission.
C. Multiple Employee Representation. If Lands’ End is charged by individual
rather than by project (pursuant to the terms of the contract), Lands’ End
should be billed for representation of only one service provider employee at any
meeting, client conference, presentation, or the like. When the service provider
believes that participation by more than one representative is needed, the
written approval of the Lands’ End Project Manager responsible for the matter
must be obtained.














23

--------------------------------------------------------------------------------





ITEMIZED EXPENSES
A. Costs and Expenses Without Overhead. The service provider should not bill for
photocopy, fax or telephone costs incurred while working on-site at Lands’ End,
since Lands’ End is already paying these expenses.
B. Photocopying. Charges for photocopying in the service provider's offices are
not allowed, and are expected to be borne by the service provider as part of
general office overhead.
C. Facsimile Transmissions. Charges for facsimile transmissions in the service
provider's offices are not allowed, and are expected to be borne by the service
provider as part of general office overhead
D. Mail and Overnight Couriers. Overnight express delivery services should not
be used except when a compelling reason exists. When used, the service provider
should always use the most cost efficient overnight or second day service.
E. Consultants and Similar Supplier Expenses. The Lands’ End Project Manager
responsible for the Statement of Work must approve payment and reimbursement of
all third party supplier expenses. The service providers may not incur any
expense over $500 to be billed to Lands’ End for hiring an expert or other
consultant for transcripts or other outside reports, without the prior approval
of the Lands’ End Project Manager responsible for the matter.
F. Cellular Telephone Charges. The service provider will not charge Lands’ End
for cellular calls (except while on out of town production work).
G. Research Firms. The service provider will not charge Lands’ End for research
services if the provider is billed on a flat monthly or yearly (versus
by-the-minute or by-the-search) rate.




Third Party Travel Expense


PURPOSE
This establishes Lands’ End’s minimum requirements for reimbursement of third
party out-of-pocket travel expenses, where required by contractual agreement.
This applies to consultants, contractors and other service providers who submit
authorized, reimbursable travel expenses to Lands’ End. Future reference to
these individuals is made collectively as “service providers”.


All service providers who require travel and lodging have the responsibility to
ensure that their travel expenses are appropriate, reasonable, and documented.
All expenses are subject to Lands’ Ends’ approval.


A. Invoice Processing
Prior to submitting any invoice for payment, regardless of the invoice payment
processing arrangements set forth in the agreement, a summary report with line
item detail must be sent to the Lands’ Ends’ business contact for the project
for their review and approval.


B. Receipt Requirements
Individual receipts for air, hotel, car rental, taxi, meals, etc. must be
available upon request should the Land’s End business project contact have any
inquiries.  All individual receipts submitted for payment to Lands’ End must be
retained by the supplier (hard copy or scanned image) for a period up to three
years following the end of the project term.










24

--------------------------------------------------------------------------------





C. Reimbursable/Not Reimbursable Expenses
Reimbursable
Not Reimbursable
Air Travel
Economy Class Travel
Business Class travel over 12 flight hours
First Class Travel
Airline Upgrade Charges
Airline offerings, i.e. purchase miles, seats, etc.
Lodging
Hotel expense & taxes at moderately-priced hotels, such as Hampton Inn, Holiday
Inn Express, Fairfield Inn
Luxury/premium hotel expenses
Personal incidentals i.e. in-room movies
No show charges
Ground Transportation
Taxi or shared limousine to/from the airport
Compact rental car is required unless the size of group requires a larger
vehicle
Vehicle damage insurance and liability insurance on international rentals only
Rental car refueling prior to returning the vehicle
Mileage allowance beyond normal daily commute will be reimbursed at the current
LANDS’ END rate
Private car limousine or limousine service rented on an hourly or hourly-plus
basis
Luxury/Premium rental cars
Rental car insurance on domestic rentals
Convenience refueling when returning rental car
Mileage for normal daily commute
Meals
Meals while on overnight travel status
Meal expenses up to $30 per day plus gratuity
Meal expenses up to $50 per day plus gratuity in Boston, Chicago (downtown
only), Honolulu, Los Angeles, New York, San Diego, San Francisco, Seattle,
Washington, D.C., all international destinations
Meals for day trips
Meals in excess of daily limits
Meals for local staff
Miscellaneous
 
Airport parking - Long term
Lands’ End business related telephone expenses
Internet service fees (e.g., hotel/airport wireless, Hot Spot) required for
business - up to $10 per day
Personal travel insurance
Personal entertainment i.e. movies
Health club
Theft or loss of personal property
Laundry or dry cleaning
Valet service
Any unreasonable, unaccounted for, or unexplained expenses



D. Reservation Process
LANDS’ END may require the use of their online travel reservation system,
depending on variables such as the amount of travel on LANDS’ END business, type
of travel required, etc. This will be determined on an individual service
provider basis.


E. Air Transportation
•
When possible, travelers should plan business trips at least 14 days in advance
to secure reduced fares.

•
Travelers are strongly encouraged to accept the lowest priced flight available
within a 2 hour window. This includes alternate airports, connections, one-stop
flights, etc. If lowest fares are not utilized, reimbursement may be subject to
further review, resulting in partial reimbursement.

•
When non-refundable tickets are the least expensive airfare, they should be
utilized.

•
If a trip is cancelled or postponed, airline tickets must be cancelled before
the time of departure.

•
Additional airfares, and other fees due to changes, will be reimbursed only if
the change was requested by Lands’ End, and the additional expense was approved
in advance by Lands’ End.

•
Only a reasonable number of travelers will be reimbursed. This is subject to
pre-approval.









25

--------------------------------------------------------------------------------





F. Ground Transportation
•
Travelers should use courtesy or other scheduled services provided by the hotel
(if available) for travel between the hotel and airport.

•
Economy or compact cars should be rented unless the size of the group makes them
impractical. Rental cars should be shared whenever feasible.



G. Lodging
•
If a reserved room will not be used, it is the traveler’s responsibility to
notify the hotel directly, prior to the hotel’s cancellation deadline. Failure
to cancel a hotel reservation will result in a “no-show” charge that will not be
reimbursed.



H. Meals
•
Meal expense limits:

◦
$30 per day, plus gratuity

▪
Individual meal limit of $5 breakfast, $9 lunch and $16 dinner applies when the
travel schedule includes partial travel days.

•
Exceptions:

◦
$50 per day, plus gratuity - Boston, Chicago (Downtown only), Honolulu, Los
Angeles, New York, San Diego, San Francisco, Seattle, Washington, D. C., and
International destinations including Puerto Rico and Canada

▪
Individual meal limit of $7 breakfast, $13 lunch and $30 dinner applies when the
travel schedule includes partial travel days.

•
Fifteen percent (15%) is the recommended guideline for gratuities.





STATEMENTS AND PAYMENTS
A. Statement Period.
Invoices with supporting documentation shall be submitted monthly to the
appropriate Lands’ End Project Manager. Two copies of each invoice should be
submitted.


B. Timing of Bills, Payment.
Monthly invoices with supporting documentation should be received by the Land’s
End Project Manager before the end of the succeeding month. Billing statements
for all December charges should be received by Lands’ End before the 15th of
January. All bills must be examined for accuracy and completeness prior to
submission to Lands’ End.


C. Invoice Format Requirements.
Each invoice must include the complete name of the project or Statement of Work,
Lands’ End project/job number if appropriate, and the name of the Lands’ End
Project Manager.


Fees and expenses must be itemized by period, activity performed, hours per
activity and include the expenses and billing rate of each individual providing
service.


The service provider should indicate the amount of time charged for special
services or conferences separately from other daily service activities on the
billing statement. The service provider staff should indicate the amount of time
charged in preparation for attendance at special services or conferences
separately from the amount of time charged for attendance at the event.
Invoices must be accompanied by a separate page containing a summary of fees and
expenses charged by each worker in a spreadsheet format.


Where more than one service is performed under a SOW and both are covered by a
single invoice, the invoice should have a summary sheet of all services billed
that month, with a list of separate service totals.
Detailed description of activities performed for each service should follow the
summary on separate pages, with a new page for each separate billed service.


26

--------------------------------------------------------------------------------







D. Final Invoices.
Lands’ End must receive the final invoice for a service within 90 days after the
Statement of Work is completed. The final invoice must include all costs and
expenses incurred in such service not previously billed. The service provider
shall not incur any additional costs or billable hours after submission of the
final invoice without the express prior written approval of Lands’ End.


E. Unpaid Balances.
Do not add any unpaid balances to current charges. Any statements representing
unpaid services must be resubmitted with supporting documentation, excluding any
claimed interest. Send inquiries regarding any unpaid balances to the Lands’ End
Project Manager.




















27